DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13, 18:
The prior art does not teach or suggest either singularly or in combination the specifically claimed, “providing a third data voltage, which comprises an overdriving voltage corresponding to a predicted overdriving gray level added to the first data voltage, to the second pixel for the second data writing time in the second frame; measuring second luminance of an image displayed based on the third data voltage; and determining an overdriving value corresponding to a reference gray level pair of the current line reference gray level and the previous line reference gray level as the predicted overdriving gray level when the second luminance is same as the first luminance.", in the context of the rest of the claimed limitations.

	Claims 2 – 12, 14 - 17 and 19, 20 depend on claims 1, 13, 18 and are found allowable for at least the same reason as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693